Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 1 of 25 PageID #: 144




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CIVIL ACTION NO. 5:20-CV-71-TBR-LLK

 THERESSA JOHNSON and
 DEBORAH JOHNSON                                                                   PLAINTIFFS

 v.

 PENNYRILE ALLIED
 COMMUNITY SERVICES et al.                                                       DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on two motions: Plaintiffs Theressa Johnson and Deborah

 Johnson’s Motion for Entry of Default Judgment against Defendant Cabinet for Health and Family

 Services (“CHFS”), [DN 12]; and Defendant Cabinet for Health and Family Services’ Motion to

 Dismiss for Failure to State a Claim or alternatively, Motion to Dismiss for Lack of Jurisdiction,

 and response to Plaintiffs’ Motion for Default Judgment, [DN 15]. Plaintiffs responded to

 Defendants’ Motion, [DN 21], and Defendant replied, [DN 23]. This matter is now ripe for

 adjudication. For the reasons stated herein, Plaintiffs’ Motion for Entry of Default Judgment

 against Defendant CHFS, [DN 12], is DENIED; and Defendant CHFS’s Motion to Dismiss, [DN

 15], is GRANTED.

                                        BACKGROUND

        Plaintiffs Theressa Johnson and Deborah Johnson are African American women over the

 age of forty (40). [DN 1 at 4]. Both Theressa and Deborah hold Master’s Degrees in the field of

 social services. Id. Theressa Johnson was a full-time employee at Defendant Pennyrile Allied

 Community Services (“PACS”) from December 1, 2009 to March 26, 2019 and again from April

 8, 2019 to August 19, 2019. Id. Theressa worked as a Family Preservation Specialist and was



                                            Page 1 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 2 of 25 PageID #: 145




 eventually promoted to Diversion Supervisor for the Family Preservation Program. Id. Deborah

 Johnson was a full-time employee at Defendant PACS from June 15, 2019 to October 31, 2019.

 Deborah worked as a Family Preservation Specialist for the Family Preservation Program. Id. In

 their complaint, Plaintiffs state that they were “targets of abuse, including false accusations,

 harassment and multiple adverse employment actions because of their race and age.” Id. at 2.

 Plaintiffs further state that despite being overly qualified for their respective positions and

 maintaining clean employment records, both women were ultimately terminated and replaced by

 younger, less qualified white employees who received higher salaries than Plaintiffs. Id.

        CHFS, pursuant to its statutory duties, entered into a contract with PACS, whereby PACS

 provides family preservation and reunification services to Kentucky citizens and receives federal

 grant money in exchange. [DN 15 at 75; DN 15-1 (Excerpts from Contract, Section 2.0)].

 Defendant CHFS’s Department for Community Based Services (“DCBS”) monitors PACS to

 ensure it complies with state regulations and contractual obligations—which includes ensuring

 that individuals who perform services possess minimum qualifications and requirements for the

 work performed and approving employment actions by PACS. [DN 15 at 75; DN 15-1; DN 1 at

 3]. As such, Plaintiffs contend that because “CHFS’s DCBS approved all of the employment

 actions by PACS, CHFS is liable for the actions of PACS through vicarious or imputed liability,

 cat’s paw theory, and Respondeat Superior.” [DN 1 at 3].

        Theressa Johnson filed an EEOC charge of discrimination against PACS on January 14,

 2020. [DN 15-2]. The EEOC issued Theressa a Notice of Right to Sue on January 28, 2020. [DN

 1 at 5]. Deborah Johnson filed an EEOC charge of discrimination against PACS on February 24,

 2020. [DN 15-3]. The EEOC issued Deborah a Notice of Right to Sue on March 11, 2020. [DN 1

 at 5]. Subsequently, on April 27, 2020, Plaintiffs filed a Complaint against Defendants Pennyrile



                                            Page 2 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 3 of 25 PageID #: 146




 Allied Community Services (“PACS”), Roy Brunner, Cabinet for Health and Family Services

 (“CHFS”), and Doe(s) 1–50 individually and in their official capacities. [DN 1].

        The Complaint lists eleven (11) causes of action, nine (9) of which are against CHFS.

 Those nine causes of action are Count I discrimination, retaliation, harassment, and wrongful

 termination pursuant to 42 U.S.C. § 1981; Count II racial discrimination pursuant to KRS 344.050;

 Count III age discrimination pursuant to KRS 344.050; Count IV retaliation pursuant to KRS

 344.050; Count VI common law negligent infliction of emotional distress; Count VII common law

 intentional infliction of emotional distress; Count VIII common law negligent hiring retention and

 supervision; Count IX common law wrongful termination in violation of public policy; and Count

 XI racial discrimination pursuant to Title VII. [DN 1]. Plaintiffs seek compensatory damages based

 on lost wages and pain and suffering from CHFS under federal statutes, Kentucky statues, and

 common law tort. Id. at 2.

        On September 22, 2020, Plaintiffs filed an Application for Entry of Default Judgment

 against Defendant CHFS. [DN 12]. Subsequently, on October 12, 2020, Defendant CHFS filed the

 instant Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1), (2), (4), (5), and

 (6) and 4(m). [DN 15].

        In its Motion to Dismiss, Defendant CHFS contends that Plaintiffs’ 42 U.S.C. § 1981

 claims, KRS Chapter 344 claims, and common law claims against CHFS must be dismissed

 pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction based on Eleventh Amendment

 sovereign immunity. [DN 15 at 68]. CHFS states that Plaintiffs’ Title VII claim must be dismissed

 pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be granted based on

 Plaintiffs’ failure to exhaust administrative remedies and enlarging its Title VII charge beyond its

 EEOC Complaint. [Id. at 68, 74]. Additionally, CHFS asserts that Plaintiffs’ claims against it



                                             Page 3 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 4 of 25 PageID #: 147




 should dismissed pursuant to Rule 12(b)(2), (4), and (5) and Rule 4(m), for insufficient process,

 insufficient service of process, lack of personal jurisdiction due to process deficiency, and for

 failure to serve within 90 days. [Id. at 80]. Lastly, CHFS asserts that because Plaintiffs failed to

 properly serve CHFS in this matter the Court should direct the clerk to not enter a default judgment

 against it. [Id.]

                                        LEGAL STANDARD

                                                   A.

         The standards for dismissal under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) differ in the Sixth

 Circuit. Mooneyham v. Equifax Info. Servs., LLC, 99 F. Supp. 3d 720, 722–23 (W.D. Ky. 2015)

 (citing RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996)).

 Threshold challenges to subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) should generally

 be decided before any ruling on the merits under Fed. R. Civ. P. 12(b)(6). See id. (citing Bell v.

 Hood, 327 U.S. 678, 682 (1946)). In most circumstances, a plaintiff bears the burden to survive

 Fed. R. Civ. P. 12(b)(1) motions to dismiss for lack of subject matter jurisdiction. Id.

         A motion to dismiss based on a state's immunity under the Eleventh Amendment is

 essentially a motion to dismiss for “lack of subject-matter jurisdiction.” In re Foss Mar. Co., No.

 5:12-CV-00121, 2013 WL 4096296, at *2 (W.D. Ky. Aug. 13, 2013) (citing Angel v. Kentucky,

 314 F.3d 262, 265 (6th Cir. 2002) (“[S]tate immunity is jurisdictional in the same sense as the

 complete diversity requirement or the well-pleaded complaint rule. . . .[A] federal court must

 examine each claim in a case to see if the court's jurisdiction is barred by the Eleventh

 Amendment”)); see also Fed. R. Civ. P. 12(b)(1). “A Rule 12(b)(1) motion can either attack the

 claim of jurisdiction on its face, in which case all allegations of the plaintiff must be considered as

 true, or it can attack the factual basis for jurisdiction, in which case the trial court must weigh the



                                              Page 4 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 5 of 25 PageID #: 148




 evidence and the plaintiff bears the burden of proving that jurisdiction exists.” In re Foss Mar.

 Co., 2013 WL 4096296, at *2 (quoting DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004)).

 “A facial attack on the subject-matter jurisdiction alleged in the complaint questions merely the

 sufficiency of the pleading.” Id. (quoting Gentek Bldg. Prods., Inc. v. Steel Peel Litig., 491 F.3d

 320, 330 (6th Cir.2007)). The defense of sovereign immunity raises a facial challenge to the Court's

 subject-matter jurisdiction. Kentucky Mist Moonshine, Inc. v. Univ. of Kentucky, 192 F. Supp. 3d

 772, 780 (E.D. Ky. 2016) (citing Sims v. Univ. of Cincinnati, 46 F.Supp.2d 736, 737 (S.D. Ohio

 1999), aff'd 219 F.3d 559 (6th Cir. 2000)). “If the court determines at any time that it lacks subject

 matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

         Here, Defendant moves to dismiss for lack of subject matter jurisdiction pursuant to Rule

 12(b)(1) on sovereign immunity grounds. Sovereign immunity may serve as a basis for a Fed. R.

 Civ. P. 12(b)(1) motion to dismiss for lack of jurisdiction. Muniz–Muniz v. U.S. Border Patrol,

 741 F.3d 668, 671 (6th Cir. 2013). “‘[W]hile the Eleventh Amendment is jurisdictional in the sense

 that it is a limitation on the federal court's judicial power,’ the defense ‘is not coextensive with the

 limitations on judicial power in Article III.’” Nair v. Oakland Cnty. Cmty. Mental Health Auth.,

 443 F.3d 469, 474 (6th Cir.2006) (citing Calderon v. Ashmus, 523 U.S. 740, 745 n. 2, 118 S.Ct.

 1694, 140 L.Ed.2d 970 (1998)). “[U]nlike subject-matter jurisdiction, ‘the entity asserting

 Eleventh Amendment immunity has the burden to show that it is entitled to immunity.’” Id.

 (citation omitted); see also Mooneyham v. Equifax Info. Servs., LLC, 99 F. Supp. 3d 720, 722–23

 (W.D. Ky. 2015).

                                                   B.

         The Federal Rules of Civil Procedure require that pleadings, including complaints, contain

 “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.



                                              Page 5 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 6 of 25 PageID #: 149




 P. 8(a)(2). A complaint may be attacked for failure “to state a claim upon which relief can be

 granted.” Fed. R. Civ. P. 12(b)(6). Courts analyzing challenges under Fed. R. Civ. P. 12(b)(6)

 “must construe the complaint in the light most favorable to plaintiff [ ]. . .” League of United Latin

 Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir.2007). In order to survive a motion to dismiss

 under Rule 12(b)(6), a party must “plead enough factual matter to raise a ‘plausible’ inference of

 wrongdoing.” 16630 Southfield Ltd. P'ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.

 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when

 the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 556 (2007)). Should the well-pleaded facts support no “more than the

 mere possibility of misconduct,” then dismissal is warranted. Id. at 679.

                                            DISCUSSION

 A. Eleventh Amendment Sovereign Immunity

        Defendant first moves to dismiss Plaintiffs’ 42 U.S.C § 1981 claims, KRS Chapter 344

 claims, and common law claims against CHFS for lack of subject matter jurisdiction pursuant to

 Rule 12(b)(1) on sovereign immunity grounds. [DN 15]. “Where a State raises sovereign immunity

 as a jurisdictional defect, it ‘must be decided before the merits.’” Fleet v. Commonwealth of

 Kentucky Cabinet for Health & Fam. Servs., No. 3:15-CV-00476-JHM, 2016 WL 1241540, at *3

 (W.D. Ky. Mar. 28, 2016) (quoting Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir.

 2015). Here, because Defendant CHFS has raised Eleventh Amendment sovereign immunity as a

 threshold defense, the Court shall address it before the merits.

        Defendant CHFS is a state entity of the Commonwealth of Kentucky. It is a state created

 governmental agency of the executive branch. See KRS § 12.020(II)(8). Pursuant to KRS §



                                             Page 6 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 7 of 25 PageID #: 150




 194A.010, CHFS is the primary state agency for operating the public health, Medicaid, certificate

 of need and licensure, and mental health and intellectual disability programs in the Commonwealth

 of Kentucky. CHFS also operates the Department for Community Based Services (“DCBS”),

 which administers and is responsible for child and adult protection, violence prevention resources,

 foster care and adoption, permanency, and services to enhance family self-sufficiency, including

 child care, social services, public assistance, and family support. Ky. Rev. Stat. § 194A.030(8).

        “The Eleventh Amendment provides, ‘[t]he Judicial power of the United States shall not

 be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

 United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.’” U.S.

 Const. amend. XI. The Eleventh Amendment bars all suits, whether for injunctive, declaratory or

 monetary relief, against the state, its departments, and agencies of the state. Sefa v. Kentucky, 510

 Fed.Appx. 435, 437 (6th Cir. 2013) (quoting Thiokol Corp. v. Dep't of Treasury, State of Mich.,

 Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993)); see also Dubuc v. Michigan Bd. of Law

 Examiners, 342 F.3d 610, 615 (6th Cir. 2003). “The sovereign immunity guaranteed by this

 Amendment deprives federal courts of subject-matter jurisdiction when a citizen sues his own

 State unless the State waives its immunity or Congress abrogates that sovereign immunity.”

 Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015) (citing Pennhurst State Sch. &

 Hosp. v. Halderman, 465 U.S. 89, 98–100 (1984)).

        Plaintiffs’ 42 U.S.C § 1981 claims, KRS Chapter 344 claims, and common law claims

 against CHFS are barred by the Eleventh Amendment. See e.g., Russell v. Lundergan-Grimes, 784

 F.3d 1037, 1046 (6th Cir. 2015) (42 U.S.C. §§ 1981 and 1983 “claims against the [Kentucky]

 Cabinet [for Health and Family Services] are barred by the Eleventh Amendment to the United

 States Constitution.”); Sefa v. Kentucky, 510 F. App’x 435, 437 (6th Cir. 2013) (“Kentucky has



                                             Page 7 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 8 of 25 PageID #: 151




 not waived its Eleventh Amendment immunity and Congress has not abrogated state sovereign

 immunity under sections 1981 and 1983.”); Mosier v. Kentucky, 640 F.Supp.2d 875, 879 (E.D.

 Ky. 2009) (“Kentucky has not waived its immunity from suit in federal court for claims under

 KRS Chapter 344.”); Yanero v. Davis, 65 S.W.3d 510, 519–20 (Ky.2001) (“[A] state agency is

 entitled to immunity from tort liability to the extent that it is performing a governmental, as

 opposed to a proprietary, function.”). Accordingly, because it has not waived its immunity from

 suit for claims under § 1981 or KRS Chapter 344, and it is immune from tort liability for

 performing a governmental function, these claims against CHFS may not proceed and are

 dismissed for lack of subject matter jurisdiction under Rule 12(b)(1).

        Notwithstanding these decisions, Plaintiffs provide unpersuasive arguments in hopes of

 sidestepping this precedent. First, Plaintiffs cite Petty v. Tennessee-Missouri Bridge Comm’n, 359

 U.S. 275 (1959) and Parden v. Terminal Ry. of Alabama State Docks Dept., 377 U.S. 184 (1964)

 and suggest that the Supreme Court has utilized the concept of implied consent to defeat immunity

 from private suit in federal courts. Therefore, even though “courts have not applied the concept of

 implied consent to § 1981 actions, the Parden decision seems to apply to all constitutionally

 enacted federal statutes which create private causes of action.” [DN 21 at 115–16]. Plaintiffs fail

 to flesh out this argument any further and the Court declines to speculate regarding Plaintiffs’

 suggestion when the case law is clear—section 1981 claims against a state agency are barred by

 the Eleventh Amendment. Lundergan-Grimes, 784 F.3d at 1046; see also Ejikeme v. Violet, 307

 F. App’x 944, 951 (6th Cir. 2009). Plaintiffs also argue that, for the sake of fairness and efficiency,

 the Court should not dismiss the § 1981 claim against CHFS and instead, allow Plaintiffs to

 proceed to discovery so that they can amend their complaint to include a specific, yet presently

 unidentified, CHFS official because “personal-capacity actions are allowed against public



                                              Page 8 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 9 of 25 PageID #: 152




 officials” and “CHFS will have a duty to defend.” [DN 21 at 116]. The Court declines to do so.

 Plaintiffs have not provided the Court with legal authority demonstrating why the Court should

 grant them such a delay.

         Finally, Plaintiffs point to Dep’t of Corrections v. Furr, 23 S.W.3d 615 (Ky. 2000), cited

 by Defendant, which provides that the Kentucky General Assembly has waived the

 Commonwealth’s immunity for suits arising pursuant to KRS Chapter 344 in state courts. Plaintiffs

 attempt to use this to argue that if this Court dismisses Plaintiffs’ KRS Chapter 344 claims, it

 “would force Plaintiffs to file a separate action in state court,” which would not promote judicial

 efficiency. [Id. at 116]. “Therefore, it is best that none of the Plaintiffs’ KRS Chapter 344 actions

 are dismissed.” Id. First, Plaintiffs were free to file this action in state court if they wished. Second,

 in citing this rule, Plaintiffs do not address whether the Commonwealth waived its immunity or

 consented to suit in federal court under KRS Chapter 344. Plaintiffs provide no other authority to

 support their position and ignore established precedent—the fact that the state has waived

 immunity from suit in its own courts is not a waiver of Eleventh Amendment immunity in the

 federal courts. See Wilson v. Kentucky, 2008 WL 4951774 *1 (E.D. Ky. Nov. 14, 2008); Johns v.

 Supreme Court of Ohio, 753 F.2d 524, 527 (6th Cir. 1985).

         Precedent reveals that Plaintiffs’ claims under 2 U.S.C § 1981, KRS Chapter 344, and

 common law torts of negligent infliction of emotional distress, intentional infliction of emotional

 distress, negligent hiring retention and supervision, and wrongful termination in violation of public

 policy against CHFS should be dismissed.

 B. Failure to Exhaust Administrative Remedies

         Defendant CHFS next moves to dismiss Plaintiffs’ Title VII claim against CHFS pursuant

 to Rule 12(b)(6) for failure to state a claim upon which relief can be granted based on Plaintiffs’



                                               Page 9 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 10 of 25 PageID #: 153




  failure to exhaust administrative remedies and enlarging its Title VII charge beyond its EEOC

  Complaint. [DN 15 at 68, 74].

         In designating the procedure for challenging prohibited employment discrimination under

  Title VII, Congress gave initial enforcement responsibility to the EEOC. Younis v. Pinnacle

  Airlines, Inc., 610 F.3d 359, 361 (6th Cir. 2010). Thus, an employee alleging employment

  discrimination in violation of the statute must first file an administrative charge with the EEOC

  within a certain time after the alleged wrongful act or acts. See 42 U.S.C. § 2000e–5(e)(1). The

  charge must be “sufficiently precise to identify the parties, and to describe generally the action or

  practices complained of.” 29 C.F.R. § 1601.12(b).

         The issue in the instant case is that while the Plaintiffs filed a charge of discrimination with

  the EEOC against PACS, they failed to file similar charges against CHFS. [See Plaintiffs’ EEOC

  Charges DN 15-2 and DN 15-3]. The named party in both complaints is PACS, not CHFS. See id.

  Therefore, CHFS argues that Plaintiffs failed to exhaust their administrative remedies before filing

  their Title VII claim in federal court; and this failure is a bar to suit against CHFS. [Id. at 76–77].

  Additionally, CHFS contends that Plaintiffs may not now enlarge their EEOC charge to encompass

  non-named entities for purposes of this suit. Id.

         “Filing an EEOC charge against a party is a necessary prerequisite to suit. It is well settled

  that a party not named in an EEOC charge may not be sued under Title VII unless there is a clear

  identity of interest between it and a party named in the EEOC charge or it has unfairly prevented

  the filing of an EEOC charge.” Clark v. Teamsters Loc. Union 651, 349 F.Supp.3d 605, 627–28

  (E.D. Ky. 2018) (quoting Jones v. Truck Drivers Loc. Union No. 299, 748 F.2d 1083, 1086 (6th

  Cir. 1984)). The named-party rule serves two goals: “First, the charge serves to notify the

  defendant of the discrimination claim alleged against him. . . Second, by naming the charged party



                                              Page 10 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 11 of 25 PageID #: 154




  and bringing him before the EEOC, that person is able to participate in conciliation efforts directed

  at securing voluntary compliance with the Act.” Lockhart v. Holiday Inn Exp. Southwind, 531 F.

  App'x 544, 546 (6th Cir. 2013) (quoting Romain v. Kurek, 836 F.2d 241, 245 (6th Cir.1987)).

         Here, the identity of interest exception alone is relevant as Plaintiffs make no assertions

  that CHFS has, in any way, unfairly prevented the filing of an EEOC charge.

         I. Identity of Interest

         The Sixth Circuit has adopted two tests for determining whether the identity of interest

  exception applies. Lockhart, 531 F. App’x at 547 (citing Alexander v. Local 496, Laborers' Int'l

  Union of N. Am., 177 F.3d 394, 411 (6th Cir. 1999); Szoke v. United Parcel Serv. Of Am., Inc., 398

  F. App’x 145, 153–54 (6th Cir. 2010)). Under either test, “a ‘clear identity of interest’ implies that

  the named and unnamed parties are virtual alter egos.” See Knafel v. Pepsi–Cola Bottlers of Akron,

  Inc., 899 F.2d 1473, 1481 (6th Cir. 1990).

         Under the first test, from the Seventh Circuit case Eggleston v. Chicago Journeymen

  Plumbers' Local Union No. 130, “an identity of interest exists when the unnamed party possesses

  sufficient notice of the claim to participate in voluntary conciliation proceedings.” Alexander, 177

  F.3d at 411; see Eggleston, 657 F.2d 890, 905 (7th Cir. 1981). The Sixth Circuit has required that

  the unnamed party have actual notice of the claim. Szoke, 398 F. App’x at 154; see e.g., Alexander,

  177 F.3d at 412 (finding the test satisfied when a local union official against whom plaintiff filed

  discrimination charges informed the national union and forwarded copies of the charges). “Mere

  notice of the EEOC investigation . . . is insufficient to satisfy the test.” Szoke, 398 F. App’x at 154

  (quoting Weatherspoon v. N. Oakland Gen Hosp., No. 04-40184, 2006 EL 126615, at *3 (E.D.

  Mich. Jan. 17, 2006)). The purpose of the Seventh Circuit test is to ensure the unnamed party had

  the opportunity to settle the claim voluntarily. See Eggleston, 657 F.2d at 905.



                                               Page 11 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 12 of 25 PageID #: 155




         Plaintiffs do not allege that CHFS received actual notice of the claim. Instead, Plaintiffs

  state that at the time the EEOC charge of discrimination was filed against PACS, “Plaintiffs did

  not realize the full involvement of Defendant CHFS.” [DN 21 at 118]. Plaintiff Theressa Johnson

  filed her EEOC charge against PACS on January 14, 2020. [DN 15-2]. Plaintiff Deborah Johnson

  filed her EEOC charge against PACS on February 24, 2020. [DN 15-3]. However, pointing to

  attached Exhibits C and D, Plaintiffs contend that CHFS knew about the potential litigation

  because “on several occasions, Plaintiffs’ counsel directly communicated with Defendant’s

  counsel via email in an attempt to gather more information about CHFS’s involvement in the

  termination of Plaintiffs.” Id.

         Exhibit D is an open records request sent to the “Official Custodian of Records” of CHFS

  on February 13, 2020, for records “including, but not limited to audits, reviews, and employment

  actions preformed or approved by Charity Roberts, regarding the promotion and demotion of

  Stephanie Ppoole, the termination of Ms. Theressa E. Johnson, and the termination of Ms. Deborah

  D. Johnson.” [DN 21-4 at 129]. Exhibit C is an email from Plaintiffs’ counsel to CHFS legal

  secretary, Evelyn Miller sent on March 7, 2020. [DN 21-5]. In this email, Plaintiffs’ counsel is

  following up on his open records request and informs Ms. Miller that he “reviewed the contract

  between CHFS and PACS and confirmed that CHFS was responsible for confirming qualifications

  of PACS employees and approving hiring decisions.” Id. at 128. Plaintiffs’ counsel also asks Ms.

  Miller to “either provide the documentation [requested] or confirm that it does not exist.” Id. Ms.

  Miller replied explaining “the Central Office does not have or retain any Vendor employee

  records.” Id.

         In reply, Defendant CHFS notes there is no mention of Theressa or Deborah’s EEOC

  charge or any threat of future litigation in Exhibit C or Exhibit D. [DN 23 at 137]. Defendant



                                             Page 12 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 13 of 25 PageID #: 156




  further states that even assuming, arguendo, that Exhibit C or D shows that CHFS had actual notice

  or should have known an EEOC charge was pending against PACS, neither exhibit alleges any

  wrongdoing on the part of CHFS. Id. Upon review of the record, the Court finds that Defendant’s

  observation is correct. [See generally DN 21-4; DN 21-5]. In terms of the Eggleston test, the record

  shows that CHFS did not receive adequate notice of the charge under circumstances that would

  have given CHFS an opportunity to participate in conciliation proceedings. See Romain, 836 F.2d

  at 246.

            Under the second test set forth by the Third Circuit in Glus v. G.C. Murphy Co., the court

  looks to four factors to determine the relationship between the named and unnamed parties: (1)

  Whether the role of the unnamed party could through reasonable effort by the complainant be

  ascertained at the time of the filing of the EEOC complaint; (2) whether, under the circumstances,

  the interests of a named [party] are so similar as the unnamed party's that for the purpose of

  obtaining voluntary conciliation and compliance it would be unnecessary to include the unnamed

  party in the EEOC proceedings; (3) whether its absence from the EEOC proceedings resulted in

  actual prejudice to the interests of the unnamed party; and (4) whether the unnamed party has in

  some way represented to the complainant that its relationship with the complainant is to be through

  the named party. Lockhart, 531 F. App’x at 547 (citing Romain, 836 F.2d at 246 (alterations

  omitted)); see Glus, 562 F.2d 880, 888 (3rd Cir .1977).

            The first factor weighs in favor of Defendant CHFS. As this Circuit explained in Romain,

  “[t]he ‘identity of interest’ exception acknowledges the reality that laymen, unassisted by trained

  lawyers, initiate the process of filing a charge with the EEOC, and accordingly prevents frustration

  of the remedial goals of Title VII by not requiring procedural exactness in stating the charge.”

  Williams v. City of Columbus, Ohio, 892 F.Supp.2d 918, 926 (S.D. Ohio 2012) (quoting Romain,



                                              Page 13 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 14 of 25 PageID #: 157




  836 F.2d at 245)). However, in the instant case, Plaintiffs were represented by counsel at the time

  the EEOC charges were filed. [See DN 15-2 (Letter attached to Theressa’s EEOC charge from her

  attorney, Jamir Davis); DN 15-3 (Letter attached to Deborah Johnson’s EEOC charge sent from

  the EEOC office to her attorney, Jamir Davis acknowledging the receipt of the charge)].

           Defendant argues that Plaintiffs’ assertion that they could not reasonably ascertain CHFS’s

  role or relationship with PACS at the time the EEOC charge was filed is directly contradicted by

  Plaintiffs’ Exhibit C where Plaintiffs’ counsel writes “ I have reviewed the contract between CHFS

  and PACS and confirmed that CHFS was responsible for confirming qualifications of PACS

  employees and approving hiring decisions.” [DN 23 at 138; DN 21-4]. Plaintiffs sought CHFS

  documents regarding the terminations of both Plaintiffs. Thus, Defendant argues, “Plaintiffs knew

  (1) CHFS provided funding to PACS; (2) CHFS had a contract with PACS; and (3) pursuant to

  the contract, CHFS was responsible for confirming qualifications of PACS employees.” [DN 23

  at 138]. Moreover, in the letter attached to Plaintiff Theressa Johnson’s EEOC charge, Plaintiffs’

  counsel writes “[t]he Commonwealth of Kentucky funds PACS through a contract with the Cabinet

  for Health and Family Services (“CHFS”).”1 [DN 15-2 at 93]. Accordingly, the Court finds that

  Plaintiffs, represented by counsel, were familiar with the relationship between PACS and CHFS

  when they filed their EEOC charges on January 14, 2020 and February 24, 2020; and Plaintiffs’

  counsel could have, though reasonable efforts, ascertained the role of CHFS at the time of filing

  of the EEOC complaints. See Romain, 836 F.2d at 248, fn. 3; EEOC v. Falls Village Community,

  2007 WL 756803, at *5 (N.D. Ohio Mar. 7, 2007). This first factor weights in Defendant’s favor.




  1
    Though neither party addresses this issue directly in their briefs, the Court notes that the Sixth Circuit determined
  that merely referring to an unnamed party in the EEOC charge is not sufficient to name that party as a respondent.
  See Knafel v. Pepsi-Cola Bottlers of Akron, Inc., 899 F.2d 1473, 1480–81 (6th Cir. 1990). As in Knafel, the
  reference to CHFS merely describes the way PACS is funded and does not suffice to name CHFS as a respondent.

                                                      Page 14 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 15 of 25 PageID #: 158




            Regarding the second factor, the Court finds the interests of CHFS and PACS are not so

  similar “that for purposes of obtaining voluntary conciliation and compliance it would be

  unnecessary to include the unnamed party in the EEOC proceeding.” See Romain, 836 F.2d at

  245–46. PACS, a non-profit agency, receives federal funding through a contract with CHFS, a

  state created government agency, to provide Family Preservation/Reunification Programs to

  Kentucky citizens. [DN 1 at 3; DN 15 at 75; DN 15-1 (Excerpts from Contract, Section 2.0)].

  CHFS’s Department for Community Based Services (“DCBS”) monitors PACS to ensure it

  complies with state regulations and contractual obligations—which includes ensuring that

  individuals who perform services possess minimum qualifications and requirements for the work

  performed and approving employment actions by PACS. [DN 15 at 75; DN 15-1; DN 1 at 3]. In

  their complaint, Plaintiffs allege that CHFS was notified of Theressa Johnson’s second termination

  in August 2019 as well as Deborah Johnson’s termination in October 2019 but did not investigate

  either matter. [DN 1 at 8, 11]. Plaintiffs further allege that “PACS and CHFS failed to investigate

  and prevent incidents of racial harassment and age harassment despite being on notice of the

  pattern and practice of racial and age discrimination and harassment. [Id. at 12]. Plaintiffs assert

  that CHFS approved all employment actions by PACS, including multiple employment actions

  that were unlawful. Id.

            In its motion to dismiss, Defendant CHFS acknowledges that pursuant to its statutory

  duties,    it   entered   into   a   contract    with   PACS,   whereby   PACS   provides    family

  preservation/reunification programs to Kentucky citizens and receives federal grant money in

  exchange. [DN 15 at 75]. CHFS contends that “beyond ensuring individuals performing services

  possess minimum qualifications and requirements for the work performed and approving

  individuals to perform the work, CHFS has no other involvement in the recruitment, hiring, or



                                                  Page 15 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 16 of 25 PageID #: 159




  separation of PACS employees.” Id. CHFS also asserts that PACS employees are not on CHFS

  payroll, do not receive any state benefits, and may not avail themselves to the Kentucky Personnel

  Board. [Id. at 76]. Thus, CHFS argues that the interests of PACS and CHFS were not similar in

  terms of either achieving voluntary conciliation with the Plaintiffs during EEOC proceedings or

  raising certain defenses.

         In response, Plaintiffs do not attempt to explain how CHFS and PACS are similar. Instead,

  Plaintiffs contend that CHFS ultimately assisted PACS in discriminating against Plaintiffs, and as

  a recipient of federal funds, CHFS has an obligation under Title VII not to discriminate against an

  individual based on race. [DN 21 at 119]. Plaintiffs argue that the second factor in the Glus test is

  met because “the allegations in the Complaint are serious and in the interest of holding recipients

  of federal funds accountable to the public it is very important that CHFS be held accountable for

  its actions.” Id. How serious an allegation may be is of no consequence to the second factor in the

  Glus test. The second factor requires the Court to consider whether the interests of both CHFS and

  PACS are so interrelated that it would be unnecessary to name CHFS in the EEOC charge. A

  “clear identity of interest” implies that PACS and CHFS are virtual alter egos. See Knafel, 899

  F.2d 1481. However, PACS and CHFS are not alter egos. They are two distinct entities; their

  relationship is contractual. Naming PACS in the EEOC charge does not suffice to name CHFS.

         CHFS’s interests and PACS’s are different because they operate as separate entities.

  Additionally, because CHFS did not have the opportunity to participate in conciliation and did not

  have actual notice of the charge against PACS, it suffered prejudice. Cf. Alexander, 177 F.3d at

  412 (holding that, when the national union did have actual notice of the pending EEOC charge and

  therefore could have participated in any conciliation proceedings, the third factor supports finding

  that an identity of interest exists); Weatherspoon, 2006 WL 126615, at *3–4 (separate institutions



                                             Page 16 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 17 of 25 PageID #: 160




  with separate interests require separate notice). Therefore, factors two and three weigh in favor of

  finding there was no identity of interest between PACS and the unnamed party, CHFS.

          Finally, as for the fourth factor, CHFS has not contested the fact that it has a contractual,

  vendor relationship with PACS to provide family support services for the region. Included in this

  contract is an obligation to ensure PACS is abiding by Kentucky law and regulations (e.g.,

  confirming that certain PACS employees possess minimum qualifications, such as a college or

  master’s degree). [DN 23 at 140]. Plaintiffs allege that CHFS attempted to conceal its involvement

  in the process of terminating Plaintiffs and did not initially disclose its full relationship with PACS.

  [DN 21 at 119]. Upon review of the record, the Court finds that CHFS did not hide its role in

  monitoring PACS to ensure it complies with state regulations and contractual obligations. Despite

  Plaintiffs’ contentions, the Court cannot find that CHFS represented to Plaintiffs that its

  relationship with Plaintiffs was to be through PACS. As stated above, counsel could have

  discerned the nature of the relationship between PACS and CHFS, and determined that they are

  separate entities with different roles regarding the issues in this case that require both PACS and

  CHFS to be named in Plaintiffs’ EEOC charge. The fourth factor of the Glus test weighs in favor

  of finding no identity of interest.

          Accordingly, the Court finds that CHFS does not have a sufficient identity of interest for

  Plaintiffs to circumvent the prerequisite of naming it in the EEOC complaint. Therefore, because

  Plaintiffs have not met the Eggleston test, and because the four factors in the Glus test weigh in

  favor of finding no identity of interest, Plaintiffs’ Title VII claims against CHFS should be

  dismissed for failure to exhaust administrative remedies.




                                               Page 17 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 18 of 25 PageID #: 161




  C. Application for Entry of Default and Insufficient Process

         Plaintiffs request that the Clerk enter the default of Defendant CHFS for failure to plead or

  otherwise defend against this action in a timely manner. [DN 12 at 57]. Plaintiffs contend that they

  properly served CHFS in this matter on June 9, 2020, and the time for CHFS to appear or otherwise

  respond to this action expired on July 1, 2020. [Id. at 58]. Attached to their request, Plaintiffs

  included the proof of service signed by Teri Carpenter and Franklin County Sheriff’s Deputy

  Dallas Wills on June 9, 2020. [DN 12-1]. Both parties appear to agree that Plaintiffs delivered a

  copy of the Complaint and Summons, via personal service through the sheriff’s office, to the CHFS

  principle place of business where it was received and signed by Teri Carpenter, an administrative

  assistant. [DN 15 at 82; DN 21 at 121]. However, disagreement remains over whether Teri

  Carpenter was acting as an authorized agent of the Secretary of the Cabinet and was able to accept

  service of process on behalf of the agency.

         I. Insufficient Service of Process

         Defendant CHFS moves for dismissal based on failure of service under Fed. R. Civ. P. 4.

  “Before a federal court may exercise personal jurisdiction over a defendant, the procedural

  requirement of service of summons must be satisfied.” Omni Capital Intern, Ltd. V. Rudolf Wolf

  & Co., Ltd., 484 U.S. 97, 104 (1987). Pursuant to Fed. R. Civ. P. 12(b)(5), a party may file a motion

  asserting insufficient service of process as a defense. When service of process is challenged, the

  plaintiff bears the burden of perfecting service of process and showing that proper service was

  made. Fed. R. Civ. P. 4(c)(1); Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996). “[A]ctual knowledge

  and lack of prejudice cannot take the place of legally sufficient service.” LSJ Inv. Co., Inc. v.

  O.L.D., Inc., 167 F.3d 320, 324 (6th Cir. 1999); see also Bridgeport Music, Inc. v. Rhyme Syndicate

  Music, 376 F.3d 615, 623 (6th Cir. 2004).



                                              Page 18 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 19 of 25 PageID #: 162




           As pointed out in its motion to dismiss, CHFS is a state entity of the Commonwealth of

  Kentucky. It is a state-created governmental agency of the executive branch. See KRS §

  12.020(II)(8). Service of process is governed by Rule 4 of the Federal Rules of Civil Procedure;

  and to properly serve this agency, a party must comply with Rule 4(j)(2) of the Federal Rules of

  Civil Procedure. This rule provides that:

           A state, a municipal corporation, or any other state-created governmental organization that
           is subject to suit must be served by:

                    (A) delivering a copy of the summons and of the complaint to its chief executive
                    officer; or

                    (B) serving a copy of each in the manner prescribed by that state’s law for serving
                    a summons or like process on such a defendant.

  Fed. R. Civ. P. 4(j)(2).

           Regarding the first possible method of service set out in Rule 4(j)(2)(A), proper service

  upon CHFS, a state agency, can be made by delivering a copy of the summons and complaint to

  CHFS chief executive officer, Secretary Eric Friedlander.2 Under the federal rule, “[o]nce the

  officer's identity is determined, the word ‘delivering’ in Rule 4(j) indicates that personal service

  should be made upon that particular individual.” Midwest Media Prop., LLC v. City of Fort Wright,

  Kentucky, No. CV 2006-25 (WOB), 2006 WL 8445757, at *1 (E.D. Ky. May 19, 2006) (quoting

  4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1109 (3d ed. 2005)).

  “Rule 4(j) does not provide any alternative to delivery upon the chief executive other than service

  under state law. Thus, service on the chief executive under Rule 4(j) cannot be made by delivering

  the process at his usual place of abode or where the chief executive usually is found unless this

  method of service is allowed under state law.” § 1109 Service on States, Municipal Corporations,



  2
   Pursuant to Rule 201, the Court takes judicial notice of the fact that Eric Friedlander is the Secretary and head of
  CHFS agency.

                                                      Page 19 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 20 of 25 PageID #: 163




  and Other Governmental Organizations—In General, 4B Fed. Prac. & Proc. Civ. § 1109, fn. 7 (4th

  ed.). Thus, the Court will look to Kentucky law governing personal service, Ky. R. Civ. P.

  4.04(2)—which states:

         Service shall be made upon an individual within this Commonwealth, other than an
         unmarried infant or person of unsound mind, by delivering a copy of the summons
         and of the complaint (or other initiating document) to him personally or, if
         acceptance is refused by offering personal delivery to such person, or by delivering
         a copy of the summons and of the complaint (or other initiating document) to an
         agent authorized by appointment or by law to receive service of process for such
         individual.

  CR 4.04(2) (emphasis added).

         Regarding the second possible method of service, set out in Rule 4(j)(2)(B), proper service

  upon CHFS can be accomplished in the manner prescribed by Kentucky law for serving a

  summons or like process on such a defendant. Under Kentucky law, service of process “shall be

  made upon the Commonwealth or any agency thereof by serving the Attorney General or any

  assistant attorney general” under the corresponding state rule. See Ky. R. Civ. P. 4.04(6).

         Here, however, Plaintiffs did not attempt service under either applicable state or federal

  rule. Instead, Plaintiffs delivered a copy of the Complaint and Summons upon Teri Carpenter, an

  administrative assistant for the CHFS Office of Legal Services, who was located at CHFS’s

  principle place of business. [DN 15-3]. Moreover, the Summons does not name the chief executive

  officer of CHFS to be served; rather the summons only names “Cabinet for Health and Family

  Services.” [Id.] The parties disagree over whether Teri Carpenter was acting as an authorized agent

  of the Secretary of the Cabinet and was able to accept service of process on behalf of the agency.

         Defendant CHFS applies Rule 4(j)(2) and argues that service was improper because Teri

  Carpenter, an administrative assistant for the CHFS Office of Legal Services, is not an authorized

  agent by appointment or by law to receive service of process for CHFS. [DN 15 at 83; DN 23 at

  142]. See CR 4.04(2). Teri Carpenter is also not the chief executive officer of CHFS, nor is she the
                                             Page 20 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 21 of 25 PageID #: 164




  process agent (Attorney General or assistant attorney general) for CHFS or its Secretary. [DN 15

  at 83]. CHFS asserts that because the case was filed April 27, 2020, pursuant to Rule 4(m),

  Plaintiffs had until July 26, 2020 to serve CHFS. [DN 15 at 84]. However, Plaintiffs’ attempted

  service upon CHFS was insufficient under Rule 4 and no attempt has been made to rectify the

  insufficient service of process. [Id.] Therefore, CHFS asks the Court to direct the Clerk to not enter

  a default against it and to dismiss Plaintiffs’ claims against it for insufficient process, insufficient

  service of process, lack of personal jurisdiction due to insufficient process, and for failure to serve

  within 90 days. Fed. R. Civ. P. 12(b)(2), (4), and (5); Fed. R. Civ. P. 4(m).

          In response, Plaintiffs apply Rule 4(e)(2)(C)—which provides that an individual may be

  served by delivering a copy of the Summons and Complaint to an agent authorized by appointment

  or by law to receive service of process. Fed. R. Civ. P. 4(e)(2)(C). Plaintiffs assert that Teri

  Carpenter had either actual or apparent authority to accept service on behalf of CHFS’s chief

  executive officer Secretary Eric Freidlander. [DN 21 at 120].

          Numerous federal courts have held that service on a secretary, clerk, or other employee of

  a government entity does not satisfy the requirement that the summons and complaint be

  “delivered” to its chief executive officer. See Greenfield v. Brenner, No. 05-5120-LRS, 2006 WL

  776772, at *6 (E.D. Wash. Mar. 23, 2006); Allison v. Utah Cty. Corp., 335 F. Supp.2d 1310, 1313

  (D. Utah 2004); Willey v. Ward, 197 F. Supp.2d 384, 387 (D. Md. 2002); Raimondo v. Village of

  Armada, 197 F. Supp.2d 833, 838 (E.D. Mich. 2002).

          In Amen v. City of Dearborn, 532 F.2d 554 (6th Cir. 1976), repudiated on other grounds,

  818 F.2d 496 (6th Cir. 1987), the Sixth Circuit stated that service on the secretary to the city clerk

  would not be effective service on the City pursuant to the federal rule, which requires that the chief

  executive officer be served. Id. at 558. However, because the applicable Michigan rule permitted



                                               Page 21 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 22 of 25 PageID #: 165




  service by leaving a copy of the summons and complaint with a “person in charge of the office,”

  the court found service under the alternative state method to be sufficient. Id. The facts of the

  instant case are distinguishable from Amen. Here, unlike the state rule in Amen, the applicable

  Kentucky rule permits service by delivering a copy of the summons and complaint to Secretary

  Friedlander personally, or by delivering a copy of the summons and complaint to an agent

  authorized by appointment or by law to receive service of process for such individual. See CR

  4.04(2).

         Plaintiffs have provided evidence of proof of service, in the form of an affidavit signed by

  the Sheriff’s Deputy and Teri Carpenter who accepted service of process and held herself out as

  having authority to do so. [See DN 22 (Proof of Service)]. Thus, Plaintiffs argue that service was

  proper pursuant to Rule 4(e)(2)(C) because Teri Carpenter had “apparent authority” to do so. [DN

  21 at 121]. Plaintiffs further state that the reassurance given by CHFS to the process server,

  Franklin County Sheriff’s Deputy, “created an environment in which the expectation was that the

  Office for Legal Services would accept service on [Secretary Friedlander’s] behalf.” Id. Plaintiffs

  misinterpret this doctrine of agency law. Not only is Teri Carpenter not an agent authorized by

  appointment or by law to receive service of process for Secretary Friedlander on behalf of CHFS,

  no apparent authority exists in this case.

         “Apparent authority . . . is created by a person's manifestation that another has authority to

  act with legal consequences for the person who makes the manifestation, when a third party

  reasonably believes the actor to be authorized and the belief is traceable to the manifestation.”

  Mark D. Dean, P.S.C. v. Commonwealth Bank & Trust Co., 434 S.W.3d 489, 499 (Ky. 2014)

  (citing Restatement (Third) of Agency § 3.03 (2006)). Accordingly, apparent authority is

  established where (1) the principal represents that the agents have the authority to act on its behalf;



                                               Page 22 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 23 of 25 PageID #: 166




  (2) the third party reasonably believes the agents have such authority; and (3) the third party's

  belief is traceable to the principal's representations. Id. at 500. While “apparent authority is a legal

  conclusion, its elements are chiefly factual matters.” Orchard Group, Inc. v. Konica Med. Copr.,

  135 F.3d 421, 426 n. 1 (6th Cir. 1998). When apparent authority is at issue, the court must look

  not to the purported agent's manifestations, but to the principal's manifestations that the purported

  agent had authority to act on his behalf. Muncy v. Intercloud Sys., Inc., No. CV 14-111-DLB-

  REW, 2016 WL 6471452, at *3 (E.D. Ky. Nov. 1, 2016) (citing Ping v. Beverly Enterprises, Inc.,

  376 S.W.3d 581 (Ky. 2012)). An agent cannot rely solely upon his or her own statements to create

  an apparent agency relationship. Rather, the actions of the principal, as perceived by the party

  seeking to rely on the agency, are what establish apparent authority. See Mt. Holly Nursing Center

  v. Crowdis, 281 S.W.3d 809, 813 (Ky. App. 2008) (discussing apparent authority).

          Apparent authority is created by the principal’s representations to a third party. An agent

  cannot create apparent authority by her own actions or representations. See DeFranco v. Shaker

  Square, 158 Ohio App.3d 105, 814 N.E.2d 93 (Ohio Ct.App.2004) (alleged agent did not have

  apparent authority where the principal never made representations to the process serve to induce

  him to rely on the agent's authority to accept service); Logsdon v. ABCO Constr. Co., 103 Ohio

  App. 233, 241–242, 141 N.E.2d 216, 223 (1956) (apparent authority can never be derived from

  the acts of the agent alone). Additionally, the process server’s subjective belief is insufficient to

  establish apparent authority. Whisman v. Robbins, 712 F.Supp. 632, 636 (S.D. Ohio 1988).

          Here, no apparent authority exists because there is no evidence that CHFS gave the process

  server (or Plaintiffs) any reason to believe that Teri Carpenter was an agent authorized by

  appointment or by law to receive service of process. Furthermore, because the process server’s

  subjective belief to the contrary is insufficient to establish apparent authority, it does not matter



                                               Page 23 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 24 of 25 PageID #: 167




  that the Sheriff’s Deputy believed Teri had authority to receive service based on the fact that upon

  his arrival he was directed to take the summons and complaint to the office of legal services.

  Apparent authority can never be derived by the acts of the agent alone. There is nothing in the

  record to suggest that Secretary Friedlander made representations to the process server or to

  Plaintiffs to induce them to rely on Teri’s representation that she had the authority to accept

  service. Thus, under these authorities, Plaintiffs’ service on Teri Carpenter, an administrative

  assistant for the CHFS Office of Legal Services, rather than on Secretary Friedlander himself, is

  insufficient to accomplish service on CHFS pursuant to the federal rule.

         Moreover, although Plaintiffs argue that CHFS has had actual notice of this lawsuit, it is

  well-established that such notice may not substitute for proper service. Midwest Media Prop., LLC

  v. City of Fort Wright, Kentucky, No. CV 2006-25 (WOB), 2006 WL 8445757, at *1 (E.D. Ky.

  May 19, 2006); See, e.g., Way v. Mueller Brass Co., 840 F.2d 303, 306 (5th Cir. 1988).

         According to Rule 4(m),

         If a defendant is not served within 90 days after the complaint is filed, the court—
         on motion or on its own after notice to the plaintiff—must dismiss the action
         without prejudice against that defendant or order that service be made within a
         specified time. But if the plaintiff shows good cause for the failure, the court must
         extend the time for service for an appropriate period.

  Fed. R. Civ. P. 4(m). The 90-day period expired on July 26, 2020, and the record reveals that

  Plaintiffs have made no further attempts to serve CHFS. Generally, the Court would provide

  Plaintiffs with an opportunity to show cause for their failure to comply with the 90-day service

  requirement. However, the Court declines to do so in this case because, as discussed above, the

  Court finds that all nine of Plaintiffs’ claims against CHFS should be dismissed under either Rule

  12(b)(1) for lack of subject matter jurisdiction based on Eleventh Amendment sovereign immunity,




                                             Page 24 of 25
Case 5:20-cv-00071-TBR-LLK Document 24 Filed 05/10/21 Page 25 of 25 PageID #: 168




  or under Rule 12(b)(6) for failure to state a claim for which relief can be granted based on

  Plaintiffs’ failure to exhaust administrative remedies.

                                           CONCLUSION

          Based on the foregoing, IT IS HEREBY ORDERED: Plaintiffs’ Motion for Entry of

  Default Judgment against Defendant Cabinet for Health and Family Services (“CHFS”), [DN 12],

  is DENIED; and Defendant Cabinet for Health and Family Service’s Motion to Dismiss for Failure

  to State a Claim or alternatively, Motion to Dismiss for Lack of Jurisdiction, [DN 15], is

  GRANTED.

          It is further ORDERED that all nine claims against Defendant CHFS are dismissed, and

  Defendant CHFS is terminated as a party. The Clerk is hereby directed to terminate CHFS from

  this action.

          The remaining Defendants in this matter are Pennyrile Allied Community Services, Roy

  Brunner, and Does 1–50, individually and in official capacities. The facts presented by each

  Plaintiff are unique such that separate trial dates are necessary, will be bifurcated and remain as

  set.




          IT IS SO ORDERED.




                                                                           May 10, 2021
  CC: Counsel of Record




                                             Page 25 of 25
